Citation Nr: 1013745	
Decision Date: 04/12/10    Archive Date: 04/29/10

DOCKET NO.  09-33 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for residuals of lung 
cancer, to include as secondary to ionizing radiation 
exposure or herbicide exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1951 to August 
1971.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an August 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.  The Veteran's claim is now under the 
jurisdiction of the RO in Atlanta, Georgia.  The Veteran 
attended a hearing before the undersigned in February 2010.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran visited the Republic of Vietnam during the 
Vietnam era.

2.  The Veteran has been diagnosed with lung cancer.


CONCLUSION OF LAW

The criteria for presumptive service connection of residuals 
of lung cancer due to exposure to herbicides are met.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.313 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that he was exposed to ionizing 
radiation in service, which caused his lung cancer.



Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  Here, the Board 
is granting service connection.  Thus, no further discussion 
of the VCAA is required.

Service Connection

The Veteran seeks service connection for residuals of lung 
cancer.  The Veteran was diagnosed with lung cancer in March 
2006.  In April 2006, all of the cancer was removed in a 
surgical procedure.  Having carefully considered the claim in 
light of the record and the applicable law, the Board is of 
the opinion that the evidence is at an approximate balance 
and the appeal will be allowed.  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability. See Hickson v. West, 12 Vet. App. 247, 253 
(1999). The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value. 
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

A Veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the Veteran was not exposed to any such agent 
during that service. See 38 U.S.C.A. § 1116(f) (West 2002), 
38 C.F.R. § 3.307(6)(iii) (2009).

If a Veteran was exposed to an herbicide agent during active 
military, naval, or air service, certain listed diseases 
shall be service connected. Those diseases include lung 
cancer. See 38 U.S.C.A. § 1116 (West 2002), 38 C.F.R. § 
3.309(e) (2009).

VA regulations provide that, if a Veteran was exposed to an 
herbicide agent during active service, presumptive service 
connection is warranted for the following disorders: 
chloracne or other acneform disease consistent with 
chloracne; type 2 diabetes; Hodgkin's disease; Chronic 
lymphocytic leukemia (CLL); multiple myeloma; Non-Hodgkin's 
lymphoma; acute and subacute peripheral neuropathy; porphyria 
cutanea tarda; prostate cancer; respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea); and, soft-tissue 
sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  Presumptive service connection 
for these disorders as a result of Agent Orange exposure is 
warranted if the requirements of Sec. 3.307(a)(6) are met 
provided that the rebuttable presumption provisions of § 
3.307(d) are also satisfied.  38 C.F.R. § 3.309(e) 
(2009)(emphasis added).

The Veteran was in the Air Force from July 1951 to August 
1971.  During the Vietnam era, he was not stationed in 
Vietnam; however, the Veteran explained at his hearing that 
he flew into Vietnam on a few different occasions for various 
reasons, including flight orientation, administrative 
meetings, and recovery of an airplane.  He stated that he was 
at the Tan Son Nhut Air Base, which is located near Saigon in 
Southern Vietnam, and also in Da Nang, Vietnam.  A 1969 
service record from Korat Air Force Base in Thailand lists 
the Veteran as personnel authorized to fly.  His passport 
indicated that he was in Thailand in 1968 for military 
purposes.  Extending the benefit of the doubt, the Board 
finds that the nature of the Veteran's work as a pilot, the 
fact that he was authorized to fly out of Thailand, and his 
proximity to Vietnam while located in Thailand, all make the 
Veteran's contentions that he flew into, landed, and spent 
time in Vietnam extremely plausible.  As such, service in 
Vietnam is conceded and the presumption attaches, and service 
connection may be granted for residuals of lung cancer.

There can be no doubt that further inquiry could be 
undertaken with a view towards determining when exactly the 
Veteran was Vietnam; however, such development would not 
materially assist the Board in this determination.  Under the 
"benefit-of-the-doubt" rule, where there exists "an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter," the Veteran shall prevail upon 
the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see 
also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).

The mandate to accord the benefit of the doubt is triggered 
when the evidence has reached such a stage of balance.  In 
this matter, the Board is of the opinion that this point has 
been attained.  As a state of relative equipoise has been 
reached in this case, the benefit of the doubt rule will 
therefore be applied and service connection for residuals of 
lung cancer will be granted.  See Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996).  As service connection is granted 
herein for residuals of lung cancer, the issue regarding the 
Veteran's exposure to radiation during service is moot in 
connection with this decision.


ORDER

Service connection for residuals of lung cancer is granted.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


